Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney J. Elliott on 2/22/22.

The application has been amended as follows: 

In claim 1 line 1 after “A” insert --- single phase ---.

In claim 1 line 8 delete “substantially”.

In claim 1 line 8 after  “the” insert --- single ---.

In claim 1 line 8 delete “stability”.

In claim 1 line 9 delete “and”.
o C” insert --- , and wherein the weight ratio of said glufosinate or a salt thereof (a) to the lauryl ether sulfate (b) ranges from 1:0.2 to 1:5.0 ---.

In claim 2 line 3 after “sulfone,” insert --- and ---.

In claim 3 line 3 after “monoalkyl,” insert --- and ---.

In claim 5 line 3 delete “atom” and insert --- atoms ---.

In claim 5 line 3 delete “substantially”.

In claim 6 line 7 after “carbonate,” insert --- and ---.

Cancel claim 11.

In claim 14 line 1 after “A” insert --- single phase ---.

In claim 14 line 8 delete “substantially”.

In claim 14 line 8 after  “the” insert --- single ---.

In claim 14 line 8 delete “stability”.


In claim 18 line 2 delete “surfactant” and insert --- the C6-C16 alkyl polyglucoside ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach a single phase liquid herbicide composition comprising 20-35% glufosinate, lauryl ether sulfate, organic solvent and surfactant  or alkyl polyglucoside wherein the glufosinate to lauryl ether sulfate is in an ratio range of 1:0.2 to 1:5.0. The prior art does not teach a single phase liquid herbicide composition comprising 20-35% glufosinate, lauryl ether sulfate, organic solvent and alkyl polyglucoside. The Declaration dated 2/22/2022 and  instant Specification at pages 10-14 provides stability data for the claimed herbicidal composition having a viscosity of no more than 2000 cps at temperatures as low as 0 degree C, i.e. the composition exist as a single phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616